UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-1665 KINGSTONE COMPANIES, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 36-2476480 (I.R.S. Employer Identification Number) 1154 Broadway Hewlett, NY 11557 (Address of principal executive offices) (516)374-7600 (Registrant’s telephone number, including area code) (Former Name, if Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of“accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNoþ As of May 13, 2010, there were 3,042,543 shares of the registrant’s common stock outstanding. KINGSTONE COMPANIES, INC. INDEX PAGE PART I — FINANCIAL INFORMATION 2 Item1 - Financial Statements 2 Condensed Consolidated Balance Sheets at March 31, 2010 (Unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Operations and Comprehensive Incomefor the three months ended March 31, 2010 (Unaudited) and 2009 (Unaudited) 4 Consolidated Statement of Stockholders’ Equity for the three months ended March 31, 2010 (Unaudited) and for the year ended December 31, 2009 5 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2010 (Unaudited) and 2009(Unaudited) 6 Notes to Condensed Consolidated Financial Statements(Unaudited) 7 Item2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item3 - Quantitative and Qualitative Disclosures About Market Risk 35 Item4T- Controls and Procedures 35 PART II — OTHER INFORMATION 36 Item1 - Legal Proceedings 36 Item1A - Risk Factors 36 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3 - Defaults Upon Senior Securities 36 Item4 - Reserved 36 Item5 - Other Information 36 Item6 - Exhibits 36 Signatures EXHIBIT 31(a) EXHIBIT 31(b) EXHIBIT 32 Forward-Looking Statements This Quarterly Report contains forward-looking statements as that term is defined in the federal securities laws.The events described in forward-looking statements contained in this Quarterly Report may not occur.Generally these statements relate to business plans or strategies, projected or anticipated benefits or other consequences of our plans or strategies, projected or anticipated benefits from acquisitions to be made by us, or projections involving anticipated revenues, earnings or other aspects of our operating results.The words "may," "will," "expect," "believe," "anticipate," "project," "plan," "intend," "estimate," and "continue," and their opposites and similar expressions are intended to identify forward-looking statements.We caution you that these statements are not guarantees of future performance or events and are subject to a number of uncertainties, risks and other influences, many of which are beyond our control, that may influence the accuracy of the statements and the projections upon which the statements are based.Factors which may affect our results include, but are not limited to, the risks and uncertainties discussed in Item 7 of our Annual Report on Form 10-K for the year ended December 31, 2009 under “Factors That May Affect Future Results and Financial Condition”. Any one or more of these uncertainties, risks and other influences could materially affect our results of operations and whether forward-looking statements made by us ultimately prove to be accurate.Our actual results, performance and achievements could differ materially from those expressed or implied in these forward-looking statements.We undertake no obligation to publicly update or revise any forward-looking statements, whether from new information, future events or otherwise. 1 PART I.FINANCIAL INFORMATION Item 1.Financial Statements. 2 KINGSTONE COMPANIES, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets March 31, December 31, (unaudited) Assets Short term investments $ $ Fixed-maturity securities, available for sale, at fair value (amortized cost of $12,926,257 at March 31, 2010 and $12,676,867 at December 31, 2009) Equity securities, available-for-sale, at fair value (cost of $1,831,168 at March 31, 2010 and $1,973,738 at December 31, 2009) Total investments Cash and cash equivalents Investment income receivable Premiums receivable, net of of provision for uncollectible amounts Receivables - reinsurance contracts Reinsurance receivables, net of of provision for uncollectible amounts Notes receivable-sale of business Deferred acquisition costs Intangible assets, net Property and equipment, net of accumulated depreciation Equities in pools and associations Other assets Total assets $ $ Liabilities Loss and loss adjustment expenses $ $ Unearned premiums Advance premiums Reinsurance balances payable Deferred ceding commission revenue Notes payable (payable to related parties of $785,000 at March 31, 2010 and $585,000 at December 31, 2009) Accounts payable, accrued liabilities and other liabilities Deferred income taxes Mandatorily redeemable preferred stock Liabilties of discontinued operations Total liabilities Commitments Stockholders' Equity: Common stock, $.01 par value; authorized 10,000,000 shares; issued 3,854,536 shares at March 31, 2010 and 3,804,536 shares at December 31, 2009; outstanding 3,038,511 shares at March 31, 2010 and 2,988,511 shares at December 31, 2009 Preferred stock, $.01 par value; authorized 1,000,000 shares; 0 shares issued and outstanding - - Capital in excess of par Accumulated other comprehensive income Accumulated deficit ) ) Treasury stock, at cost, 816,025 shares ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to condensed consolidated financial statements. 3 KINGSTONE COMPANIES, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations and Comprehensive Income (Unaudited) Three Months Ended March 31, Revenues Net premiums earned $ $
